 In theMatter of HAMMOND REDWOOD COMPANY,A CORPORATION,andDUMBER AND SAWMILL WORKERSLOCAL No. 78,INTERNATIONALWOODWORKERS OF AMERICACase No. C-593.-Decided April 25, 194,0Lumber Industry-Settlement:stipulationproviding for compliance withstipulationMr. Weldon P. MonsonandMr. John Paul Jennings,for the Board.Mr. H. C. NelsonandMr. H. L. Ricks,of Eureka, Calif., andHeller,Furman, WhitecCMcAuliffe,of San Francisco, Calif., byMr. F. M. McAuliffeandMr. Richard E. Guggenhime,for therespondent.Gladstein, Grossman cfi Margolis,of San Francisco, Calif., for theUnion.Mr. Daniel J. Harrington,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by Lumber and Sawmill Workers LocalNo. 78, InternationalWoodworkers of America,, herein called theUnion, the National Labor Relations Board, herein called the Board,by the Regional Director for the Twentieth Region (San Francisco,California) issued its complaint dated January 26, 1938, against Ham-mond Redwood Company, San Francisco, California, herein calledthe respondent, alleging that the respondent had engagedin and wasengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1) and (3') of the National LaborRelationsAct, 49 Stat. 449, herein called the Act.Copies of the complaint,accompanied by notice of hearing, were duly served upon the re-spondent and upon the Union.In respect to the unfair labor practices, the complaint alleged insubstance: (1) that on or about June 25, 1937, the respondent dis-charged and thereafter refused to reinstate seven named employees23 N. L. It. B., No. 17198 HAMMOND REDWOOD COMPANY199because they joined or assisted the Union and engaged in concertedactivities for the purpose of collective bargaining and other mutualaid and protection; (2) that the respondent before and since June25, 1937, urged, persuaded, and warned its employees to refrain frombecoming or remaining members of the Union and its predecessorunions and in various other ways endeavored to prevent its employeesfrom becoming or remaining members of the Union; (3) that therespondent at various times and particularly during June 1937 bysundry and divers acts of intimidation and coercion interfered with,restrained, and coerced its employees from joining or assisting theUnion and its predecessor unions and from engaging in concertedactivities for the purpose of collective bargaining and other mutualaid and protection; (4) that the respondent at all times since on orabout May 15, 1935, continuously subscribed to, supported, main-tained, and actively enforced a blacklist, the purpose and effect ofwhich was at all times to discourage and intimidate, employees intheir attempts at self-organization by keeping out of employment inthe redwood industry any employee belonging to or participatingin the activities of a lawful labor organization, said blacklist havingbeen and being intended by respondent to discourage and deter andhaving the effect of discouraging and deterring its employees fromjoining or assisting the labor organization of their choice and fromengaging in collective bargaining and other mutual aid and protec-tion; and (5) that the respondent had maintained, supported, andgiven aid to and was maintaining, supporting, and giving aid to anassociation known as "The Humboldt Nationals," commonly knownin and around the County of Humboldt, State of California, asthe "Vigilante Committee," an association formed and maintainedfor the purpose of, and which engaged in acts, intimidating, threat-ening, spying upon, and in other ways interfering with and coercingthe employees of the respondent and other employees in their rightto join and assist lawful labor organizations and to engage in-concerted activities as such members.On February 5, 1938, the respondent filed a motion with theRegional Director to dismiss the proceeding for want of jurisdictionof the subject matter, and on the same day filed its answer denyinggenerally the material allegations of the complaint.Pursuant to 7iotice a hearing was held in Eureka, California, fromFebruary 10 to February 17, 1938, inclusive, before the Trial Exam-iner duly designated by the Board.The Board and the respondentwere represented by counsel and participated in the hearing.Evi-dence was adduced by the parties, and rulings were made by the'Trial Examiner in connection with the conduct of the hearing.OnFebruary 24, 1938, an amended complaint to conform the complaint 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the proof adduced against the respondent, was issued by the Boardand copies thereof were duly served on all parties.On April 27, 1938, the Trial Examiner filed his Intermediate Re-port, copies of which were duly served upon the parties, finding thatthe respondent had engaged in and was engaging in unfair laborpractices affecting commerce, within the meaning of Section 8 (1)and (3) and Section 2 (6) and (7) of the Act, and recommendingihat the respondent cease and desist therefrom, including its main-tenance of a blacklist of former employees who went on strike, and,affirmatively, offer immediate and full reinstatement with restitutionto six named employees, and post appropriate notices.On May 14,1938, exceptions to the Intermediate Report and the record were filedby the respondent.Pursuant to notice a hearing, for the purpose oforal argument on the exceptions and record was held before the Boardon November 1, 1938, in Washington, D. C.The respondent wasrepresented by counsel and participated in the oral argument.Onthe same day the respondent submitted a brief.On February 21, 1939, the Board issued an amendment to the com-plaint, as amended, for the purpose of conforming certain allegationsof the complaint, as amended, to the proof as adduced at the hearing,and on the same day issued an order amending the complaint, asamended, in the respects set forth in the amendment to the complaint,as amended, and granting leave to the respondent to make, amend, orfile an answer thereto and to make application to reopen the. proceed-ings for the purpose of taking certain additional evidence.Copiesof the amendment and of the order were duly served upon therespondent and upon the Union.On February 27, 1939, the Boardissued an order extending the time within which the respondent wasgranted leave to make, amend, and file an answer, copies of whichwere duly served upon the respondent and upon the Union. OnMarch 15, 1939, the respondent filed its answer to the amendment tothe complaint, as amended, denying the allegations of the amend-ment to the complaint, as amended, raising certain objections to theissuance of the amendment to the complaint, as amended, and mak-ing application for vacation of the order and amendment to the com-plaint, as amended, of February 21, 1939, and for alternate actionby the Board.On the same day the respondent filed its applicationto reopen the proceedings.On August 17, 1939, the Board issuedan order, denying the application of the respondent to vacate, grant-ing the respondent's application to reopen the record herein, remand-ing the proceeding to the Regional Director for the purpose of con-ducting a further hearing, and authorizing said Regional Directorto issue notice of such further hearing.Copies of the order were.duly served upon the respondent and upon the Union. HAMMOND REDWOOD COMPANY201On November 15, 1939, the Regional Director issued a notice offurther hearing, copies of which were duly served upon the respond-ent and the Union.Pursuant to notice a further hearing was heldin Eureka, California, on November 30, and December 1, 1939, beforethe Trial Examiner duly designated by the Board.Upon motionof the respondent, the Trial Examiner dismissed the amendment tothe complaint, as amended, without prejudice and without any evi-dence being adduced thereon.A second amended charge having been filed on November 29, 1939,by the Union and it appearing that the allegations of the complaintissued on January 26, 1938, and thereafter amended, did not conformin certain respects with the evidence offered and received at thehearing held from February 10 to February 17, 1938, inclusive, theBoard, on December 16, 1939, pursuant to the second amendedcharge and to conform the allegations to the proof as adduced atsaid hearing, issued a second amendment to the amended complaint,and on the same day issued an order sustaining the above ruling ofthe Trial Examiner at the further hearing, granting a motion pre-viously made by the respondent at said hearing that the said amend-ment to the complaint, as amended, be stricken from the record,ordering that the amended complaint be amended in the respect setforth in the second amendment to the amended complaint, and grant-ing leave to the respondent to make, amend, and file with the Boardan answer to the second amendment to the amended complaint or tofile other appropriate pleadings, or, in lieu thereof, to make appli-cation to the Board that its answer to the amendment to the com-plaint, as amended, stand as its pleading to the second amendment tothe amended complaint.Copies of the order and amendment wereduly served upon the respondent and upon the Union.On January2, 1940, the respondent filed its answer to the second amendment tothe amended complaint, denying the allegations of said amendment,setting forth a number of affirmative defenses to such allegations,and requesting that the Board's order of December 16, 1939, amend-ing the amended complaint, be vacated and the allegations of thesecond amendment to amended complaint be dismissed.On the sameday the respondent filed a motion to reopen the proceedings for fur-ther hearing.On January 30, 1940, the Board issued its order,denying the application of the respondent made in its answer to thesecond amendment to the amended complaint that the said order ofDecember 16, 1939, be vacated, ordering that the record be reopenedfor the purpose of taking further evidence, remanding the proceed-ing to the Regional Director for the purpose of conducting suchfurther hearing, and authorizing said Regional Directorto issuenotice of such further hearing.Copies of such order were dulyserved upon the respondent and uponthe Union. 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn February 3, 1940, the respondent lodged with the Board amotion to dismiss the complaint and all proceedings attendant thereon.On February 29, 1940, the Board issued an order, copies of which wereduly served upon the respondent and upon the Union, admitting thismotion to dismiss to the record herein and granting leave to the re-spondent to present argument on said motion to the Board at a hearingfor the purpose of oral argument at a date to be fixed by the Board.On March 25, 1940, the respondent, the Union, and counsel forthe Board entered into the following stipulation and agreement insettlement of the case, subject to approval by the Board:IT IS HEREBY STIPULATED AND AGREED by and between HammondRedwood Company, a corporation; Lumber and Sawmill Work-ers,Local No. 78, International Woodworkers of America; andJohn Paul Jennings, Attorney, National Labor Relations Board,as follows :IRespondent is and has been since February 24, 1931, a corpora-tion organized under the laws of the State of Delaware, author-ized to do and doing business in the State of California. Ithas its principal office and place of business in San Francisco;California, and operates mills in the township of Samoa and inthe City of Eureka, Humboldt County, California, and elsewhere,where it is engaged in the production, sale and distribution ofredwood lumber and other lumber products.During 1937, 48.2% of respondent's total output, measured inboard feet, was sold by respondent and thereafter transportedbeyond the boundaries of the State of California to States andTerritories of the United States other than the State of Califor-nia and to foreign countries.The total amount of respondent'soutput thus transported outside of California during 1937amounted to 55,520,602 feet, board measure, for which respond-ent received the total sum of $2,821,925.54.The proportion andamount in board feet and dollar volume of the respondent's out-of-state sales during 1938, 1939 and at the present time is sub-stantially the same as for 1937.Respondent agrees that it isengaged in interstate commerce within the meaning of Section 2(6) and (7) of the National Labor Relations Act.IILumber and Sawmill Workers, Local No. 78, InternationalWoodworkers of America, is a labor organization within themeaning of Section 2 (5) of, the National: Labor Relations Act. HAMMOND REDWOODCOMPANYIII203Upon thebasisof-all the records and papers in the aboveentitled proceeding, including this stipulation, ITISHEREBY AGREEDthat, if and when this stipulation is approved by the NationalLabor Relations Board, an order may forthwith be entered bysaid Board providing as follows :(1)Respondent Hammond Redwood Company shall not :(a)Discourage membership in any labor organization of itsemployees by discrimination in regard to hire or tenure ofemployment or any term or condition of employment:(b) Interfere with, restrain or coerce its employees in theexercise of their right to self-organization, to form, join or assistlabor organizations, to bargain collectively, through represent-atives of their own choosing, and to engage in concerted activi-ties for the purpose of collective bargaining or other mutualaid or protection;(c)Discriminate in hiring against former employees becauseof their activities in striking or any other union activity.(2)RespondentHammond Redwood Company shall takethe following affirmative action :(a)Offer Edward Gowan, Frank Berg, John D. Koger,-Ber-nard Gallagher, Henry Maust and John Morris immediate em-ployment as section men, at the rate of pay now being paidby respondent for such employment, namely 500 per hour;(b)Offer Andrew Anderson immediate reinstatement to hisformer position as lumber handler, at the rate of pay now beingpaid by respondent for such employment, namely, 52¢ per hour ;(c)Post immediately in conspicuous places in its mills andlogging camps in Humboldt County, California, and maintainfor a period of at least sixty (60) days, notices in the form ofexhibit "A" attached hereto ;(d)Notify the Regional Director for the Twentieth Regionof the National Labor Relations Board'within ten (10) days ofthe service of this order by detailed report, in writing, of themanner and form in which respondent has complied with saidorder.IVThis stipulation is entered into by and between the partieshereto in order to effect a settlement of existing litigation, butwithout admission of culpability on the part of the respondent.VIT IS FURTHER STIPULATED AND.. AGREEDthatafter, theentry of the order by the National LaborRelationsBoard, 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDas provided in this stipulation, there may be entered in theUnitedStatesCircuitCourt of Appeals -for the NinthCircuit, a decree by said Court enforcing in full the said orderof the National Labor Relations Board, and each of the partieshereto hereby consents to the entry of such decree and herebywaives prior notice thereof.VIIt is expressly understood and agreed that this stipulationis subject to the approval of the National Labor Relations Board.VIIThe terms of this stipulation contain and set forth the entireagreement by and between the parties hereto, and there is noverbal agreement of any kind which varies, alters or adds tothis stipulation.EXHIBIT ANOTICETo the Employees of Hammond Redwood Company:1.The National Labor Relations Act guarantees to the em-ployees of this company the right to self-organization, to form,join or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in con-certed activities, for the purpose of collective bargaining orother mutual aid or protection.2.This company will not interfere with, restrain or coerce itsemployees in the exercise of their right to self-organization, toform, join or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining orother mutual aid or protection.3.This company will not discourage membership in any labororganization, whether or not affiliated with the Committee forIndustrial Organization 1 or the American Federation of Labor,by discrimination in regard to hire or tenure of employment orany term or condition of employment.1 Now known as Congress of Industrial Organizations.We construe the stipulation andagreement as relating to this labor organization under its present name HAMMOND REDWOOD COMPANY2054.This company will not discriminate in hiring againstformer employees because of their activities in striking or anyother union activity.Dated: --------------------, 1940.HA31MOND REDWOOD COMPANY,ByOn April 13, 1940, the Board issued its order approving the abovestipulation and agreement and making it a part of the record inthe case.Upon the above stipulation and agreement and upon the entirerecord in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is a Delaware corporation with its principal officeand place of business in San Francisco, California. It operatesmills in the Township of Samoa and in the City of Eureka, Hum-boldt County, California, and elsewhere, where it is engaged in theproduction, sale, and distribution of redwood lumber and otherlumber products.During 1937, 48.2 per cent of the respondent's total output,measured in board feet, was sold by the respondent and thereaftertransported from within California to points outside California,including States and Territories of the United States and foreigncountries.The total amount of the respondent's output transportedoutside the State of California during 1937 amounted to 55,520,602feet, board measure, for which the respondent received the total sumof $2,821,925.The proportion and amount in board feet and dollarvolume of the respondent's out-of-state sales during 1938,-1939, andat the present time, were and are substantially the same as for 1937.The respondent admits that it is engaged in interstate commerce,within the meaning of the Act.We find that the above-described operations of the respondentconstitute a continuous flow of trade, traffic, and commerce amongthe several States, and between the States and Territories of theUnited States and foreign countries.II.THE ORGANIZATION INVOLVEDLumber and Sawmill Workers, Local No. 78 .International Wood-workers of America, is a, labor organization within the meaning ofSection 2 (5) of the Act. 206DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERUpon the basis of the above findings of fact, stipulation and agree-ment, and upon the entire record in the case, and pursuant to Sec-tion 10 (c) of the National Labor Relations Act, the National LaborRelations Board hereby_orders :1.That the respondent, Hammond Redwood Company, San Fran-cisco,California, a corporation, its officers, agents, successors, andassigns, shall not :(a)Discouragemembership in any labor organization of itsemployees by discrimination in regard to hire or tenure of employ-ment or any term or condition of employment;(b) Interfere with, restrain, or coerce its employees in the exerciseof their right to self-organization, to form, join, or assist labororganizations, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection;(c)Discriminate in hiring against former employees because oftheir activities in striking or any other union activity.2.That the said respondent, its officers, agents, successors, andassigns shall take the following affirmative action :(a)Offer Edward Gowan, Frank Berg, John D. Koger, BernardGallagher,Henry Maust, and John Morris immediate employmentas section men, at the rate of pay now being paid by the respondentfor such employment, namely 500 per hour;(b)Offer Andrew Anderson immediate reinstatement to his formerposition as lumber handler, at the rate of pay now being paid bythe respondent for such employment, namely 520 per hour;(c)Post immediately in conspicuous places in its mills and loggingcamps in Humboldt County, California, and maintain for a period ofat least sixty (60) days, notices in the form set out in Appendix A;(d)Notify the Regional Director for the Twentieth Region withinten (10) days of the service of this Order by detailed report, inwriting, of the manner and form in which respondent has compliedwith said Order.APPENDIX ANOTICETo the Employees of Hammond Redwood Company:1.The National Labor Relations Act guarantees to the employeesof this Company the right to self-organization, to form, join orassist labor organizations, to bargain collectively through represents- HAMMOND REDWOOD COMPANY207tives of their own choosing, and to engage in concerted activities, forthe purpose of collective bargaining or other mutual aid or pro-tection:2.This Company will not interfere with, restrain or coerce itsemployees in the exercise of their right to self-organization, to form,join or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual.aid or protection.3.This Company will not discourage membership in any labororganization, whether or not affiliated with the Congress of IndustrialOrganizations or the American Federation of Labor, by discrimina-tion in regard to hire or tenure of employment or any term or condi-tion of employment.4.This Company will not discriminate in hiring against formeremployees because of their activities in striking or any other unionactivity.Dated:__________________, 1940.HAMMOND REDWOOD COMPANY,ByMR.WILLIAM M. LEIS soNtook no part in the consideration ofthe above Decision and Order.